Title: To James Madison from William Taylor, 3 November 1817
From: Taylor, William
To: Madison, James


Dear Sir,Washington 3rd Nov 1817
It was not until a few days ago that I returned to this City, and only yesterday that I had the pleasure to receive Your note of the 25 Augt Covering a Letter for the President which I shall this day present to him, and altho’ the Consulship at Amsterdam was disposd of, before my wishes were Known to the President (as he himself has been pleased to state) yet your Letter is not only highly gratifying, but will essentially serve me in another point of view.
Be pleased to make my best respects to the Ladies of your family, and accept for yourself the best wishes for your health and happiness of Dr Sir, Yr very obliged & Mo obt Servant
William Taylor
